Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Rogman et al. (US 2015/0330192) and Goodman (US 2009/0159285), as discussed in the action dated 5/27/21.
The prior art of record fails to disclose, alone or in combination, the key features of “an electromechanical actuator comprising a motor configured to mechanically transport the ballistic interrupt away from a line of fire of the detonator; and a detonator control board configured to control the actuator and firing of the detonator with a control signal” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “wherein the removing comprises actuating an electromechanical actuator comprising a motor configured to mechanically transport the ballistic interrupt away from the first line of fire of the detonator” in combination with the other limitations currently presented in the combination of claim 10.
The prior art of record fails to disclose, alone or in combination, the key features of “an electromechanical actuator comprising a motor configured to mechanically transport the ballistic interrupt away from a line of fire of the detonator ballistics; and a detonator control board configured to control the actuator and firing of the detonator ballistics with a control signal” in combination with the other limitations currently presented in the combination of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676